DETAILED ACTION
1.	This action is responsive to the following communication: Claims, Remarks, and an Information Disclosure Statement filed on May 26, 2022.  This action is made final.
2.	Claims 20-37 are pending in the case; Claims 20 and 30 are independent claims.

Response to Arguments
3.	Applicant’s arguments, see Remarks filed on May 26, 2022 (pgs. 7-11), with respect to Claim Rejections under 35 U.S.C. § 103, have been fully considered and are persuasive.  The § 103 rejection of Claims 20-37 has been withdrawn.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 20-23, 25, 26, 30-33, 35, and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 10, 11, 14-16, and 20 of U.S. Patent No. 11,004,035 B2 (hereinafter ‘035).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent Claim 20 corresponds to Claim 1 of ‘035 – both instant Claim 20 and Claim 1 of ‘035 recite “a method of displaying information from a plurality of infusion pump systems on a display” comprising “a plurality of columns corresponding to a plurality of specific areas in a hospital, each column corresponding to a different specific area in the hospital.”  While Claim 1 of ‘035 requires “a plurality of horizontal sections comprising a first horizontal section graphically representing a first infusion pump system located in the specific area associated with a respective column, the first infusion pump system comprising one or more channels each configured to provide a fluid,” it nevertheless reads on instant Claim 20 by requiring for a horizontal section within a column, “a first icon corresponding to a status of the first infusion pump system,” which corresponds to “a plurality of icons corresponding to a status of respective infusion pump system” of instant Claim 20.  Instant Claim 30 recites a system comprising similar steps/features as instant Claim 20, and Claim 11 of ‘035 reads on instant Claim 30 in a similar manner. 
	Instant dependent Claims 22, 23, 25, and 26 (and similarly, Claims 32, 33, 35, and 36) correspond to Claims 4, 5, 10, and 6 of ‘035 (and similarly, Claims 14, 15, 20, and 16).  With respect to instant Claim 21 (and similarly, Claim 31), although ‘035 claims do not appear to recite an icon comprising a circular dot, a skilled artisan would understand that status icon (i.e., “first icon”) of ‘035 could be represented in various ways, including a circular icon, as is well-known in the art.

Allowable Subject Matter
5.	Claims 24, 27-29, 34, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179